DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 is allowable. The restriction requirement of Species A, as set forth in the Office Action dated 06/16/2020 has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Response to Arguments
Applicant’s arguments filed February 24, 2021, with respect to Claim 1 have been fully considered and are persuasive. The rejection of Claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 3-13 are allowed.
The following is an examiner’s statement of reasons for allowance: The invention of Claim 1 is directed to an electricity storage device comprising, among additional limitations, 
a lid that covers the opening of the exterior housing and has a liquid injection hole for injecting an electrolytic solution into the exterior housing; 
a tubular member extending from the lid toward the electrode assembly, the tubular member being disposed between an outer surface of the lid and the electrode assembly so as to surround an opening of the liquid injection hole on a surface of the lid; 
wherein an inside dimension of the tubular member is larger than an inside dimension of the liquid injection hole in the lengthwise direction.
The closest prior art is considered to be Masuda et al. (JP 2012-049039 cited on the IDS dated 01/23/2019, see also EPO machine generated English translation provided with the Office Action dated 11/24/2020) and further in view of Kajita et al. (JP 2017-152322, see also EPO machine generated English translation provided with the Office Action dated 11/24/2020) and Jeon et al. (KR 2016-0096882, see also EPO machine generated English translation provided with this Office Action).
Regarding Claim 1, Modified Masuda discloses substantially all of the limitations as set forth in the prior Office Action date 11/24/2020.
Modified Masuda discloses in Fig. 1 of Masuda an electricity storage device (RB) comprising: 

a tubular member (10d) extending from the lid (2) toward the electrode assembly (3), the tubular member (10d) being disposed between an outer surface of the lid (2) and the electrode assembly (3) so as to surround an opening of the liquid injection hole (14) on a surface of the lid (2), which surface faces the electrode assembly (3) (Fig. 4 and P7, L266-268).
Modified Masuda further discloses in Fig. 4 of Masuda wherein an inside dimension of the tubular member (10d) is about the same as an inside diameter of the liquid injection hole (15).
Consequently, modified Masuda does not disclose wherein an inside dimension of the tubular member is larger than an inside dimension of the injection liquid hole in the lengthwise direction.
Jeon teaches an electricity storage device having a simplified electrolyte injection process ([0001]). Specifically, Jeon teaches in Figs. 5-6 an electricity storage device comprising: an exterior housing (3) (P4, L136-138) that has a liquid injection hole (315) for injecting an electrolytic solution into the exterior housing (3) ([0043]-[0044]).
Jeon further teaches in Figs. 5-6 wherein the liquid injection hole (315) is formed with inner diameters having different inside dimensions, see a diameter D1 in a portion of the liquid injection hole (315) facing the inside of the electricity storage device and a diameter D2 in a portion of the liquid injection hole (315) facing the outside of the electricity storage device ([0049]-[0052]). 

	However, Jeon does not teach a tubular member extending from the exterior housing toward the electrode assembly, the tubular member being disposed between an outer surface of the exterior housing and the electrolyte assembly so as to surround an opening of the liquid injection hole on a surface of the lid, in which the surface faces the electrode assembly.
	In other words, Jeon teaches in Figs. 5-6 wherein an inside dimension of a bottom portion (D1) of the liquid injection hole (315) is larger than an inside dimension of a top portion (D2) of the liquid injection hole (315) ([0056]) and consequently does not disclose wherein an inside dimension of a tubular member is larger than an inside dimension of the injection liquid hole in the lengthwise direction.
	Thus, it would not have been obvious to one of ordinary skill in the art to adjust the dimensions of the tubular member and the liquid injection hole of modified Masuda, such that an inside diameter of the tubular member of modified Masuda is larger than an inside diameter of the liquid injection hole of modified Masuda in the lengthwise direction, as called for in the claimed invention, as such a configuration is not recognized by the prior art and therefore the skilled artisan would not have reasonable expectation that adjusting an inside diameter of the tubular member to be larger than an inside diameter of the liquid injection hole in the lengthwise direction would achieve an increased the contact area with a closing pin to seal the liquid injection hole, thereby achieving an increased binding force between the closing pin and the electrolyte injection hole, as taught by Jeon. 

Because the prior art does not recognize that such a configuration lid may facilitate positioning the hollow interior of the tubular member to align with the liquid injection hole, leading to further reliability in the liquid injection performance through the liquid injection hole and the tubular member and the prior art does not identify any shortcomings or problems with the alignment of the tubular member with the liquid injection hole, the skilled artisan would not have been motivated to adjust the dimensions of the tubular member and the liquid injection hole of modified Masuda, such that an inside diameter of the tubular member of modified Masuda is larger than an inside diameter of the liquid injection hole of modified Masuda in the lengthwise direction, as called for in the claimed invention, instead of setting an inside dimension of the tubular member to be about the same as an inside diameter of the liquid injection hole, as done by modified Masuda. 
In light of the above, the closest prior art fails to disclose, teach, suggest, or render obvious the claim limitation “wherein an inside dimension of the tubular member is larger than an inside dimension of the liquid injection hole in the lengthwise direction” in combination with all of the other claim limitations taken as a whole.
Claims 3-13 are dependent on Claim 1 and therefore are allowable for the reasons set forth above.
Additional prior art made of record that is considered to be pertinent to the Applicant’s disclosure include:
Han et al. (US PGPub 2004/0234846) teaches an electricity storage device comprising a lid (31) that has a liquid injection hole (35) for injecting an electrolytic solution, wherein the liquid injection hole (35) has dimension on one surface of the lid (31) different from that on another surface of the lid (31) (Abstract).
Specifically, Han teaches in Fig. 8 wherein an inside dimension of a portion of the liquid injection hole (35) facing the inside of the electricity storage device is larger than an inside dimension of a portion of the liquid injection hole (35) facing the outside of the electricity storage device ([0060]).
However, Han does not teach a tubular member extending from the exterior housing toward the electrode assembly, the tubular member being disposed between an outer surface of the exterior housing and the electrolyte assembly so as to surround an opening of the liquid injection hole on a surface of the lid, in which the surface faces the electrode assembly.
In other words, Han teaches in Fig. 8 wherein an inside dimension of a bottom portion of the liquid injection hole (35) is larger than an inside dimension of a top portion of the liquid injection hole (35) and consequently does not disclose wherein an inside dimension of a tubular member is larger than an inside dimension of the injection liquid hole in the lengthwise direction.


Park et al. (US PGPub 2002/0006542) teaches an electricity storage device comprising a lid that has a liquid injection hole for injecting an electrolytic solution (Abstract). 
Specifically, Park teaches that when the diameter of the liquid injection hole is small, it is difficult to inject the electrolyte into the exterior housing ([0012]).
 Thus, it would not have been obvious to one of ordinary skill in the art to decrease the inside dimension of a liquid injection hole of modified Masuda, such that an inside dimension of the tubular member of modified Masuda is larger than an inside dimension of the liquid injection hole of modified Masuda in the lengthwise direction, as called for in the claimed invention, because such could make it difficult to inject the electrolyte into the exterior housing, as taught by Park.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY WYLUDA whose telephone number is (571)272-4381.  The examiner can normally be reached on Monday-Thursday 7 AM - 3 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BASIA RIDLEY can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.W./Examiner, Art Unit 1725

/CHRISTOPHER P DOMONE/Primary Patent Examiner, Art Unit 1725                                                                                                                                                                                                        
May 3, 2021